

117 HR 3590 IH: Local Control and Community Preservation Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3590IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Jacobs of New York introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require facilities generating electricity from wind or solar power to obtain local government approval as a condition of eligibility for certain tax credits.1.Short titleThis Act may be cited as the Local Control and Community Preservation Act. 2.Local government approval of facilities generating electricity from wind or solar power required for certain tax credits(a)In generalSection 45(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(12)Approval of local government required for wind and solar facilitiesIn the case of any facility which uses wind or solar energy to produce electricity and the construction of which begins after the date of the enactment of this paragraph, such facility shall not be treated as a qualified facility unless the construction of such facility is approved (at such time and in such manner as the Secretary may provide) by the local government within the jurisdiction of which such facility is located. .(b)Application to certain energy propertySection 48(a) of such Code is amended by adding at the end the following new paragraph:(8)Approval of local government required for certain solar facilities(A)In generalIn the case of any property which is part of a specified solar facility, such property shall not be treated as energy property unless the construction of such facility is approved (at such time and in such manner as the Secretary may provide) by the local government within the jurisdiction of which such facility is located.(B)Specified solar facilityFor purposes of this paragraph, the term specified solar facility many any facility—(i)which uses solar energy to generate electricity,(ii)which has a nameplate capacity rating of at least 20,000 megawatts, and(iii)construction of which begins after the date of the enactment of this paragraph..(c)Effective dateThe amendments made by this section shall apply to facilities the construction of which begins after the date of the enactment of this Act.